Citation Nr: 0428324	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  95-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1994 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, denied the 
veteran's claim for service connection for PTSD.  (The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Chicago, Illinois.)The veteran, who 
had active service from March 1961 to May 1965, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  In March 1999, the Board returned this 
claim to the RO for additional development, and in September 
2000, the Board affirmed the RO's decision. 

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2001, based on an Appellee's Motion for 
Remand and to Stay Proceedings, the Court vacated the Board's 
September 2000 decision and remanded the veteran's claim to 
the Board for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2002, the Board again 
denied the veteran's claim, and following an appeal to the 
Court, the Court in November 2003 granted the Joint Motion 
for Remand (Joint Motion) and vacated the Board's May 2002 
decision.  The case was subsequently returned to the Board 
for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
VA should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Unfortunately, the record reflects that the veteran's claim 
was not adjudicated by the RO under the VCAA.  In this 
regard, the Board observes that the RO completed adjudication 
of the veteran's claim and forwarded the claims file to the 
Board in May 2000, prior to the enactment of the VCAA.  
Nevertheless, in the September 2000 and May 2002 decisions 
the Board endeavored to explain that the substance of the 
VCAA had been satisfied by the RO's actions.  However, on two 
occasions the Court has found the Board's discussion and 
explanation insufficient.  

As was noted in the Joint Motion, in the case of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that the failure by the BVA to enforce compliance with 
the requirement under 38 U.S.C.A. § 5103(a) for VA to inform 
a claimant of information or evidence necessary to 
substantiate the claim, as well as to inform the claimant 
which evidence VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  The Joint 
Motion also noted that in Charles v. Principi, 16 Vet. 
App. 370 (2002), the Court found that although the BVA stated 
in its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, the Board failed to 
discuss adequately the amended duty to notify.  

Specifically, the Court noted that the BVA failed to discuss 
the requirements to notify a claimant of the information 
necessary to substantiate his claim, and did not indicate 
what evidence, if any, would be gathered by the appellant and 
which evidence would be provided by VA.  Additionally, the 
Court found that the BVA decision failed to discuss whether 
the documents referenced in its finding that the duty to 
notify had been satisfied, or whether any other document in 
the record actually satisfied the notice requirement as set 
forth in the statute.  Lastly, the Joint Motion noted that in 
the instant case, while the BVA addressed the duty to notify 
the appellant and concluded that the duty to notify had been 
satisfied, the Board did not discuss which documents provided 
the required notice under 38 U.S.C.A. § 5103(a).  Joint 
Motion at 3-4.  

The Court has strictly construed the VA's obligation to 
provide the appropriate VCAA content-complying notice to the 
appellant.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, notice consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform the appellant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  Furthermore, as indicated in 
38 C.F.R § 3.159(b), in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  As such, this 
procedural defect must be addressed prior to final appellate 
review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  The case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action is required on 
his part.  Accordingly, this case is REMANDED for the 
following action:

The RO should provide notice of the VCAA 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed 
above.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



